LEMMON, J.,
concurs in the order. The bill of information charged defendant with the “theft of U.S. currency belonging to the Calcasieu Parish School System, of the value of $984.62.” At the hearing on the motion to quash based on prescription, the state had the burden of proving the exception in La.C.Cr.P. Article 573(1) — that the misappropriated “money or thing of value” had been under defendant’s control by virtue of his employment. Perhaps the explanation lies in the answers to the bill of particulars which is not included in the application, but the bare denial of the application appears erroneous. I therefore concur.